Title: To Alexander Hamilton from John Fitch, 29 January 1788
From: Fitch, John
To: Hamilton, Alexander



New York 29 January 1788
Honoured Sir

Having exausted considerable sums of money in forming a Boat to be propelled by the force of steam a considerable part of which has been expended in experiments in learning to make a Steam Engine that being so useful a Machine for most great works, I humbly flatter myself it is deserving the notice of Congress and that it will in time superceed the greatest part of Water works as well as all other Boats on our Western Waters. This is Sir to inform you that I am about to present a petition to Congress for some assistance and so far as you shall judge the honour and interest of our Empire requires the notice of my petition the subscriber humbly begs your Patronage and would not forget the obligation. He flatters himself and believes he can make it appear very evident that he has carried his Boat sufficiently fast to merit that reward held up by Congress on the petition of Mr. Ramsey. But should there be doubts on that head the testimonials accompyning his petition will undoubtedly justify Congress in granting something to enable him to pursue it a little further on the same principles that Mr. Harrison received a premium for a partial improvement for his Time-pece. And further the information and certificates that I shall put on the files of your House will undoubtedly raise the Lands in our Western Territory in a greater or less degree more than if the scheem was returned into the Chaos of Night at it was before I suggested the Idea which appears to me but just that I should have some compensation for and be it ever so small I never shall need it so much as at the present time. And as I have exhibited to the World what was never seen before I am of opinion it ought to be noticed if it promised no success as it may lay the foundation for future improvements. But where there is every prospect of Success not only for Vessels of all Sizes but in all great Works he thinks that the propriety of his prayer is very obvious and humbly begs leave to submit to your Consideration his representation of the matter to the President of Congress
Which will Oblige your most Devoted Humble Servant
John Fitch
The Honoble. Alexander Hambleton Esqr.

